UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1046


ALTON M. SIMMONS-BEY,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF JUSTICE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-cv-00109-BR)


Submitted:   May 21, 2015                  Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alton M. Simmons-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alton M. Simmons-Bey seeks to appeal the district court’s

order affirming the magistrate judge’s order denying Simmons-Bey

leave to proceed in forma pauperis and dismissing Simmons-Bey’s

civil action for failure to pay the filing fee.     We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 12, 2013.      The notice of appeal was filed on January 9,

2015.   Because Simmons-Bey failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                  2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3